 

Case 1:20-cv-05343-GBD Document 14 Filed 11/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAWRENCE YOUNG, on behalf of himself and all
other persons similarly situated,

 

Plaintiff,

-against- 20 Civ. 5343 (GBD)

SWIFT RESPONSE, LLC and SWIFT RESPONSE
HOLDINGS LLLP,

Defendants.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

The December 2, 2020 conference is canceled.
Dated: New York, New York

November 16, 2020
SO ORDERED.

uy B Donel.

FOR B. DANIELS
ited States District Judge

 
